DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porte et al. (US 2020/0122843; hereinafter Porte).
Regarding claim 1, Porte (Fig. 1-2) discloses a system for an aircraft propulsion system (3), comprising: an inlet lip (7) extending circumferentially about an axial centerline; a bulkhead (9) extending circumferentially about the axial centerline, the bulkhead (9) configured with the inlet lip (7) to form a cavity (8) axially between the inlet lip (7) and the bulkhead (9); and a piccolo tube for a thermal anti-icing system (shown in Fig. 1 and 2), the piccolo tube extending circumferentially about the axial centerline within the cavity (8), and the piccolo tube configured with an elliptical cross-sectional geometry (shown in Fig. 2). Refer to Fig. I and II below.  

    PNG
    media_image1.png
    247
    546
    media_image1.png
    Greyscale

Fig. I. Porte, Fig. 1 (Annotated)

    PNG
    media_image2.png
    262
    392
    media_image2.png
    Greyscale

Fig. II. Porte, Fig. 2 (Annotated)

Regarding claim 3, Porte discloses the system of claim 1, wherein Porte (Fig. 1 and 2) further discloses that the piccolo tube is completely separated from the inlet lip by a gap. Refer to Fig. II above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (US 2020/0122843; hereinafter Porte) in view of Todorovic (US 8,678,319). 
Regarding claim 2, Porte discloses the system of claim 1, but fails to disclose a mounting bracket attaching the piccolo tube to the bulkhead.  
Todorovic (Abstract, Fig. 1-4) teaches a deicing device for a gas-turbine engine which includes a tube (31) that extends in the circumferential direction around the axis of the engine and is supported within the engine cowling (30) by multiple supports (34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Porte by adding supports within the cavity for the piccolo tube, as taught by Todorovic, in order to support the tube within the cavity of the inlet lip. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (US 2020/0122843; hereinafter Porte) in view of Parente (US 5,841,079). 
Regarding claim 9, Porte discloses the system of claim 1, but fails to disclose that the piccolo tube is configured with a plurality of impingement apertures configured to direct fluid from within the piccolo tube to impinge against the inlet lip.  
Parente (Abstract; Fig. 3-4) teaches a de-icing device which is formed as a piccolo tube (24) in a plenum (38) at the inlet of a turbine engine (12). Parente (Fig. 3; Col. 6, lines 38-67) teaches that the piccolo tube (24) includes a plurality of apertures (42) distributed along the circumference of the tube to introduce pressurized fluid into the plenum. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Porte by adding a plurality of impingement apertures to the piccolo tube, as taught by Parente, in order to introduce fluid into the cavity to help perform anti-ice functions. 
Regarding claim 10, Porte, as modified, discloses the system of claim 9, wherein Porte (Fig. 3-4), as modified, further discloses a first set of the plurality of impingement apertures are arranged in a first array; a second set of the plurality of impingement apertures are arranged in a second array that is axially offset from the first array; and a first of the plurality of impingement apertures in the first set is circumferentially offset from each of the plurality of impingement apertures in the second set. Refer to Fig. III below. 

    PNG
    media_image3.png
    280
    720
    media_image3.png
    Greyscale

Fig. III. Parente, Fig. 4 (Annotated)
Regarding claim 11, Porte, as modified, discloses the system of claim 9, wherein Porte (Fig. 4), as modified, further discloses that a first of the plurality of impingement apertures is circumferentially aligned with and axially offset from a second of the plurality of impingement apertures. Refer to Fig. IV below.  

    PNG
    media_image4.png
    334
    559
    media_image4.png
    Greyscale

Fig. IV. Parente, Fig. 4 (Annotated)

Claim(s) 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (US 2020/0122843; hereinafter Porte) in view of Parente (US 5,841,079). 
Regarding claim 14, Porte (Fig. 1-4) discloses a system for an aircraft propulsion system (3), comprising: an inlet lip (7) extending circumferentially about an axial centerline; and a thermal anti-icing system (shown in Fig. 1 and 2) comprising a piccolo tube, the piccolo tube configured with a non-circular cross-sectional geometry (shown in Fig. 2), and the piccolo tube is completely separated from the inlet lip (7) by an air gap. Refer to Fig. I and II above.
Porte fails to explicitly disclose that the piccolo tube is configured to direct air onto an interior surface of the inlet lip. 
Parente (Abstract; Fig. 3-4) teaches a de-icing device which is formed as a piccolo tube (24) in a plenum (38) at the inlet of a turbine engine (12). Parente (Fig. 3; Col. 6, lines 38-67) teaches that the piccolo tube (24) includes a plurality of apertures (42) distributed along the circumference of the tube to introduce pressurized fluid into the plenum. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Porte by adding a plurality of impingement apertures to the piccolo tube, as taught by Parente, in order to introduce fluid into the cavity to help perform anti-ice functions. 
Regarding claim 15, Porte, as modified, discloses the system of claim 14, wherein Porte (Fig. 1-2), as modified, further discloses that the non-circular cross-sectional geometry is an elliptical cross-sectional geometry (shown in Fig. 2).  
Regarding claim 20, Porte (Fig. 1-4) discloses a thermal anti-icing system (shown in Fig. 1-2) for an aircraft system (3), comprising: a piccolo tube extending circumferentially about an axial centerline; the piccolo tube configured with an elliptical cross-sectional geometry (shown in Fig. 2) when viewed in a plane parallel with and coincident with the axial centerline. Refer to Fig. I and II above. 
Porte fails to explicitly disclose that the piccolo tube comprises a plurality of apertures configured to direct air, from within a bore of the piccolo tube, outward from the piccolo tube.  
Parente (Abstract; Fig. 3-4) teaches a de-icing device which is formed as a piccolo tube (24) in a plenum (38) at the inlet of a turbine engine (12). Parente (Fig. 3; Col. 6, lines 38-67) teaches that the piccolo tube (24) includes a plurality of apertures (42) distributed along the circumference of the tube to introduce pressurized fluid into the plenum. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Porte by adding a plurality of impingement apertures to the piccolo tube, as taught by Parente, in order to introduce fluid into the cavity to help perform anti-ice functions. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (US 2020/0122843; hereinafter Porte) in view of Parente (US 5,841,079) and further in view of Todorovic (US 8,678,319). 
Regarding claim 16, Porte, as modified, discloses the system of claim 14, wherein Porte (Fig. 1-2), as modified, further discloses a bulkhead (9) extending circumferentially about the axial centerline, the bulkhead (9) attached to the inlet lip (7) with a cavity (8) extending axially between the inlet lip (7) and the bulkhead (9). 
Porte, as modified, fails to disclose a plurality of mounting brackets attaching the piccolo tube to the bulkhead.  
Todorovic (Abstract, Fig. 1-4) teaches a deicing device for a gas-turbine engine which includes a tube (31) that extends in the circumferential direction around the axis of the engine and is supported within the engine cowling (30) by multiple supports (34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Porte by adding supports within the cavity for the piccolo tube, as taught by Todorovic, in order to support the tube within the cavity of the inlet lip. 


Allowable Subject Matter
Claims 4-8, 12-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: 
Closest prior art: Porte et al. (US 2020/0122843; hereinafter Porte)
Porte discloses that the elliptical cross-sectional geometry has a major axis and a minor axis. 
The closest prior art fails to disclose or suggest that the major axis is angularly offset from the axial centerline by an acute angle.  
Regarding claim 5: 
Closest prior art: Porte et al. (US 2020/0122843; hereinafter Porte)
Porte discloses the elliptical cross-sectional geometry has a major axis and a minor axis.
The closest prior art fails to disclose or suggest that the major axis is angularly offset from the axial centerline by an angle between one degree and forty-five degrees.  
Regarding claim 6: 
Closest prior art: Porte et al. (US 2020/0122843; hereinafter Porte)
Porte discloses that the elliptical cross-sectional geometry has a major axis and a minor axis. 
The closest prior art fails to disclose or suggest that a forward end of the major axis has a first radius to the axial centerline; and an aft end of the major axis has a second radius to the axial centerline that is less than the first radius.  
Regarding claim 7: 
Closest prior art: Porte et al. (US 2020/0122843; hereinafter Porte)
Porte discloses that the elliptical cross-sectional geometry has a major axis and a minor axis.
The closest prior art fails to disclose or suggest that a minimum distance between the piccolo tube and the inlet lip is between 50-150% of the minor axis.  
Regarding claim 8: 
Closest prior art: Porte et al. (US 2020/0122843; hereinafter Porte)
Porte discloses that the elliptical cross-sectional geometry has a major axis and a minor axis.
The closest prior art fails to disclose or suggest that the major axis is at least 50% of a maximum axial distance between the inlet lip and the bulkhead.  
Regarding claim 12: 
Closest prior art: Porte et al. (US 2020/0122843; hereinafter Porte) and Parente (US 5,841,079)
Porte discloses the system of claim 9. 
Parente teaches that the plurality of impingement apertures comprise a first impingement aperture and a second impingement aperture axially aft of the first impingement aperture along the axial centerline; the first impingement aperture is configured to direct a first portion of the fluid to impinge against the inlet lip along a first trajectory; the second impingement aperture is configured to direct a second portion of the fluid to impinge against the inlet lip along a second trajectory.
The closest prior art fails to disclose or suggest alone or in combination that a first distance between the first impingement aperture and the inlet lip along the first trajectory is within +/- 5% a second distance between the second impingement aperture and the inlet lip along the second trajectory. 
Claim 13 is objected to for depending upon claim 12.  
Regarding claim 17: 
Porte et al. (US 2020/0122843; hereinafter Porte) and Parente (US 5,841,079)
Porte and Parente disclose the non-circular cross-sectional geometry has a major axis and a minor axis.  
The closest prior art fails to disclose or suggest alone or in combination that a forward end of the major axis has a first radius to the axial centerline; and an aft end of the major axis has a second radius to the axial centerline that is less than the first radius.  
Regarding claim 18: 
Closest prior art: Porte et al. (US 2020/0122843; hereinafter Porte) and Parente (US 5,841,079)
Porte discloses the piccolo tube. 
Parente teaches a first impingement aperture and a second impingement aperture axially aft of the first impingement aperture along the axial centerline; the first impingement aperture is configured to direct a first portion of the air onto the interior surface of the inlet lip along a first trajectory; the second impingement aperture is configured to direct a second portion of the air onto the interior surface of the inlet lip along a second trajectory. 
The closest prior art fails to disclose or suggest alone or in combination that a first distance between the first impingement aperture and the inlet lip along the first trajectory is within +/- 10% a second distance between the second impingement aperture and the inlet lip along the second trajectory.  
Claim 19 is objected to for depending upon claim 18. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McLaren et al. (US 5,011,098) discloses an anti-icing system in which a non-circular duct is used to introduce fluid into the leading edge of an aircraft wing. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745